Citation Nr: 1760020	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a lumbar spine disorder.

2.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disorder.

3.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disorder.

4.   Entitlement to service connection for a lumbar spine disorder.

5.   Entitlement to service connection for a right knee disorder.

6.   Entitlement to service connection for a left knee disorder.

7.   Entitlement to an initial rating in excess of 10 percent for a right ankle sprain.

8.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2017.  A transcript of the hearing has been associated with the claims file.

The Board recognizes that at his Board hearing, the Veteran seemed to raise the issue of entitlement to VA compensation benefits under 38 U.S.C. § 1151 for a flexible sigmoidoscopy procedure performed by VA in 2005.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

The issues of entitlement to service connection for a low back disorder and a bilateral knee disorder, entitlement to an initial rating in excess of 10 percent for right ankle strain, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   Entitlement to service connection for a lumbar spine disorder was last denied by the RO in a December 2004 rating decision.  The Veteran did not complete a timely appeal and that decision became final.

2.   Evidence received since the December 2004 rating decision was not previously submitted, and relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

3.   Entitlement to service connection for a right knee disorder was denied by the RO in a December 2004 rating decision.  The Veteran did not complete a timely appeal and that decision became final.

4.   Evidence received since the December 2004 rating decision was not previously submitted, and relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

5.   Entitlement to service connection for a left knee disorder was denied by the RO in a December 2004 rating decision.  The Veteran did not complete a timely appeal and that decision became final.

6.   Evidence received since the December 2004 rating decision was not previously submitted, and relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.   The December 2004 rating decision that denied entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2017).

2.   The evidence received since the December 2004 rating decision is new and material, and the Veteran's claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.   The December 2004 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C. §§ 5109A, 7105; 38 C.F.R. §§ 3.105(a), 3.156, 20.1103.

4.   The evidence received since the December 2004 rating decision is new and material, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.   The December 2004 rating decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C. §§ 5109A, 7105; 38 C.F.R. §§ 3.105(a), 3.156, 20.1103.

6.   The evidence received since the December 2004 rating decision is new and material, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, an October 2002 rating decision initially denied service connection for a lower back disorder.  The Veteran did not appeal that decision and no new evidence was received within one year.  The decision became final.  Then in March 2004, the Veteran filed to reopen his low back claim.  He additionally filed a new claim for service connection for a bilateral knee disorder.  A December 2004 rating decision denied the Veteran's claims.  The RO denied the Veteran's low back disorder claim on the basis that there was no nexus between the Veteran's low back disorder and service.  The RO denied the Veteran's bilateral knee disorder claim on the basis of no current disability.  In December 2012, the RO again denied these claims on the merits.

Notwithstanding a determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).

As noted above, the record reflects that the Veteran's claims for service connection for a lower back disorder and bilateral knee disorder were last denied in December 2004.  The Veteran did not complete a timely appeal, nor was new and material evidence received within one year of that decision.  The rating decision therefore became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claims for service connection may only be opened if new and material evidence is submitted.

In this instance, new and material evidence for the Veteran's low back disorder claim would consist of evidence of a relationship between his service and his low back disorder.  New and material evidence for his bilateral knee disorder claim would consist of evidence of a current diagnosis.

The evidence received since the December 2004 rating decision consists of numerous records and documents.  Among other things, VA treatment records obtained show that the Veteran has bilateral knee arthritis.  See October 2004 VA Treatment Records.  These records were not of record and considered by the RO prior to the December 2004 rating decision.  Additionally, since the December 2004 rating decision, the Veteran has been granted service connection for his right ankle disability.  At his September 2017 Board hearing, the Veteran contended that his current back disorder may be secondary to his service-connected right ankle disability. 

The aforementioned evidence suggests that the Veteran may have a current bilateral knee disability.  The evidence additionally suggests that there may be a relationship between the Veteran's low back and his now service-connected right ankle disability.  As this evidence triggers VA's duty to assist, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claims of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claims are reopened and to this extent, the appeal is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder; to this extent, the appeal is granted.


REMAND

Although the additional delay is regrettable, the Board finds that a remand is necessary in this case.

First, at his September 2017 Board hearing, the Veteran stated that his service-connected right ankle disability has worsened.  Specifically, he reported that he must wear a brace to decrease swelling.  He stated his swelling begins after walking approximately 200 feet.  He additionally reported that he has ankle weakness which causes him to fall.  Thus, as the Veteran has alleged that his right ankle symptomatology has worsened in severity, an additional VA examination is required to provide a current picture of the Veteran's service-connected right ankle disability.  38 C.F.R. §§ 3.326, 3.327 (2017). 

With regard to the Veteran's lower back disorder, the Board notes that the Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran was seen on May 25, 1979, for a "muscle strain" with no further evidence of any attention for the low back during active duty.  However, the examiner did not consider that the Veteran had complained about back pain for an entire month prior to presenting to sick-call.  Additionally, at his Board hearing, the Veteran reported that he was given 30 days of light-duty as a result of his lumbar spine injury.  Moreover, since the Veteran's last VA examination, additional treatment records have been associated with the claims file which show that he has complained of low back pain since the mid- to late-1980s, essentially two years post-service.  Further, at his Board hearing, the Veteran stated that:

During the time I was in service I was a radar technician and I rode in a two and a half ton truck with the radar on the back and a 5KW trailer on the back.  No shocks. So during that time all the bouncing up and down jarred my back and, and caused me to have back injuries because of the bouncing back and forth with no shocks.  The vehicle didn't have any shocks on it.  It wasn't equipped for it.  It was a two and a half ton truck and going up mountains and everything because in radar, you go up the mountains and you had to go back and forth.  There's rocks and all that kind of stuff you go through so [you're] getting a whole lot of this and that's what I got my back injured through that.

In addition, the Veteran now contends that his lumbar spine disorder may be related to his service-connected right ankle disability.  VA treatment records from July 2004 show that the Veteran had a moderate limp and he favored his left lower extremity, suggesting that his service-connected disability caused him to alter his gait.  As such, the Board finds that a new VA examination is warranted.

Similarly, the Veteran seeks service connection for a bilateral knee disability.  On most recent examination in November 2012, the examiner found that there was "no significant knee abnormality identified."  However, VA treatment records show that the Veteran had a diagnosis of bilateral knee arthritis.  Thus, a new VA examination is necessary.

Further, the issue of entitlement to a total disability rating based on individual unemployability is inextricably intertwined with the issues being remanded for further adjudication.  Therefore, a final decision on the issue cannot be rendered and must be remanded pending the disposition of those claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, on remand, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records.

2.   The Veteran should be afforded an examination to evaluate the current nature and etiology of his right ankle disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right ankle disability.  The examiner is specifically requested to: 

(a)  Include a discussion of the duration of the Veteran's right ankle flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects; 

(b)  Test the right ankle joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; and 

(c) If the Veteran demonstrates limited ankle motion, the examiner should indicate whether it is best described as moderate or marked.

3.   Next, afford the Veteran a VA examination for his lumbar spine.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should have access to the Veteran's most recent right ankle VA examination.

The VA examiner is specifically asked to consider the Veteran's contentions that:

*   He believes his lumbar spine disorder was caused by bouncing up and down in a two and a half ton truck, which had no shocks;

*   He was excused from training by his first sergeant and NCO commander at times because of his back injury.

The examiner should accept as fact that the Veteran complained of back pain in service and then began to have back pain again anywhere from 2-5 years post-service. 

After conducting an examination and reviewing the record, the examiner should address the following:

(a)  Whether the Veteran's lumbar spine disability is at least as likely as not related to his active duty service;

(b)   Whether it is at least as likely as not that the Veteran's current lumbar spine disorder was caused by his service-connected right ankle disability; and

(c)   Whether is it at least as likely as not that the Veteran's current lumbar spine disorder was aggravated by his service-connected right ankle disability.

4.   Afford the Veteran a VA examination for his knees.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should have access to the Veteran's most recent right ankle VA examination.

The VA examiner is asked to opine whether the Veteran has a currently diagnosed bilateral knee disorder.  If the examiner finds that no diagnosis is warranted, the examiner is asked to explain why the diagnosis of bilateral knee arthritis, which is noted in the Veteran's VA treatment records prior to filing his claim, is not proper.

For any diagnosed knee disorder (both left and right), the examiner is asked to opine:

(a)   Whether the knee disorder is at least as likely as not due to the Veteran's active duty service;

(b)   Whether the knee disorder was at least as likely as not caused by the Veteran's service-connected right ankle disability; and 

(c)   Whether his knee disorder was at least as likely as not aggravated by the Veteran's service-connected right ankle disability.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale must be provided for each opinion rendered.

5.   After all the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  If the claims remain denied, issue the Veteran a supplemental statement of the case (SSOC) and afford an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


